Exhibit 10.19

 
LEASEHOLD PURCHASE AGREEMENT


This Leasehold Purchase Agreement (the “Agreement”) is effective as of the 8th
day of March, 2012 (the “Effective Date”), by and between CIRCLE STAR ENERGY
CORP., a Nevada corporation (the “Purchaser”) and WEVCO PRODUCTION, INC., an
Ohio corporation (the “Seller”).


RECITALS


WHEREAS, Seller desires to sell, without warranty of title, either expressed or
implied, all of its rights, title and working interest in and to those certain
Oil and Gas Leases, containing up to 64,575 net acres, more or less, situated in
Gove and Trego Counties, Kansas, described more fully in Exhibit A attached
hereto and made a part hereof (the “Leaseholds”); and,


WHEREAS, Seller desires to sell, and Purchaser agrees to purchase, all of
Seller’s rights, title and working interests in and to the Leaseholds, without
warranty of title, either expressed or implied, for the purchase price
hereinafter set forth, and subject to the terms and conditions contained herein.


NOW, THEREFORE, in consideration of the promises and mutual obligations of the
parties contained in this Agreement and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, intending to be bound, hereby agree to incorporate the Recitals
as if fully rewritten in this Agreement, and further agree as follows:


AGREEMENT


1. PURCHASE AND SALE:  Seller hereby agrees to sell, and Purchaser hereby agrees
to purchase, all of Seller’s rights, title and working interests in and to the
Leaseholds, without warranty of title, either expressed or implied, for the
purchase price set forth below and subject to the terms and conditions set forth
herein.


2. LEASEHOLDS:  The Leaseholds consist of all of Seller’s rights, title and
interest in and to the oil and gas in and under the net acreage covered by the
Leaseholds, subject to prior reservations totaling 4.5% of 8/8 overriding
royalty interest recorded in the Office of the Register of Deeds, Trego County,
Kansas in Book 175 at Pages 558 and 566 and in Book 176 at Page 339 and recorded
in the Office of the Register of Deeds, Gove County, Kansas in Book 176 at Pages
342 and 344 and in Book 177 at Pages 397.  The Leaseholds represent a 100%
working interest in the Leaseholds and no less than an eighty three percent
(83%) net revenue interest.


3. PURCHASE PRICE:  The purchase price for the Leaseholds is Five Million and
no/100 U.S. Dollars ($5,000,000.00) payable in cash and One Million (1,000,000)
shares of common stock of the Purchaser (“Shares”) (collectively, the “Purchase
Price”), all delivered on or before Closing.


4. NON-REFUNDABLE EARNEST MONEY:  Contemporaneously with the execution of this
Agreement, Purchaser shall wire or cause to be wired to Seller the
non-refundable sum of One Hundred Thousand and no/100 U.S. Dollars ($100,000.00)
(“Signing Bonus”).  No later than 11:59 PM EST on March 15, 2012, Purchase
shall: (i) wire or cause to be wired to Seller the non-refundable sum of Two
Hundred Thousand and no/100 U.S. Dollars ($200,000.00) (“Delayed Signing Bonus”)
and (ii) have authorized the issuance of and delivered or cause to be delivered
to Seller, the Shares.  The Signing Bonus, Delayed Signing Bonus and Shares are
collectively referred to herein as “Earnest Money”.  Purchaser acknowledges and
agrees that the Earnest Money is reasonable with respect to the total Purchase
Price and the time the Leaseholds will remain off the market on account of this
Agreement.  If Purchaser fails to take the actions contemplated by Section 8(b)
on or before the Closing Date, the Earnest Money shall be retained by Seller as
consideration paid to leave Seller's irrevocable and exclusive offer open to
Purchaser through the Closing Date and shall not act as a credit to the Purchase
Price or towards the purchase of the Leaseholds.  If Purchaser takes the actions
contemplated by Section 8(b) on or before the Closing Date, the Earnest Money
shall be credited against the Purchase Price.  Seller’s receipt of the Earnest
Money shall in no way prejudice Seller's rights in any action for damages or
specific performance.
 
 
1

--------------------------------------------------------------------------------

 

 
5. DELAY RENTALS:  Seller shall pay any delay rentals, minimum rentals and/or
shut-in payments on the Leaseholds which become due and payable on or before the
Closing Date.  Purchaser shall pay any delay rentals, minimum rentals and/or
shut-in payments on the Leaseholds which become due and payable after the
Closing Date.


6. CONDITIONS TO SELLER'S OBLIGATION TO CLOSE:  The obligation of Seller to
deliver the Transaction Documents (defined below) in accordance with Section
8(a) is subject to the satisfaction to Purchaser timely wiring and delivering
the Earnest Money to Seller in full in accordance with the terms and conditions
set forth in Section 4.


7. CLOSING:  The closing (the “Closing”) of the transaction contemplated herein
shall take place at the law offices of Dinsmore & Shohl, LLP, 191 W. Nationwide
Blvd, Ste 300, Columbus, Ohio, and shall occur as soon as reasonably practicable
after the Effective Date, but in all events no later than 11:59 PM EST on April
30, 2012 (the “Closing Date”).


8. CLOSING OBLIGATIONS.  At the Closing, Seller and Purchaser shall take the
following actions:


 
(a)
Subject to the conditions and obligations of this Agreement, Seller shall
deliver the following to Purchaser at the Closing:



 
(i)
Duly executed and acknowledged assignor’s counterparts to the assignments of
Leaseholds (the “Assignments”) in the same forms attached hereto as Exhibit B
and made a part hereof; and



 
(ii)
Original Leases covering the Leaseholds (“Original Leases”) (the Assignments and
Original Leases are collectively referred to as the “Transfer Documents”).



 
(b)
Purchaser shall take the following actions at the Closing:



(i)           Duly execute and acknowledge the assignee's counterparts to the
Assignments, and record original copies of the Assignments with the appropriate
recording authorities in the counties where the Leaseholds are situated; and


(ii)           Deliver to Seller the Purchase Price less the Earnest Money in
cash and fully executed copies of the Assignments.


9. EVENTS OF TERMINATION:  This Agreement may be immediately terminated and the
transaction contemplated hereby abandoned as follows:


(a)           By the mutual written consent of the Seller and Purchaser;
 
 
(b)
By Seller, if Purchaser fails to timely wire and deliver the Earnest Money to
Seller in full, in accordance with the terms and conditions set forth in Section
4;

 
 
2

--------------------------------------------------------------------------------

 
 
 
(c)
By Seller, if Purchaser has defaulted on its obligation to consummate the
Closing on or before the Closing Date; or

 
 
(d)
By Purchaser, if Seller has defaulted on its obligation to consummate the
Closing on or before the Closing Date.

 
In addition, Seller may, upon written notice, terminate this Agreement in the
event the Purchaser materially breaches any representation, warranty or covenant
in this Agreement.  Upon termination of this Agreement by Seller pursuant to
Section 9, the Earnest Money (or any part if less than all is delivered) shall
be retained by Seller as its exclusive remedy for Purchaser’s default.
 
10. EXPENSES OF PURCHASER:  Purchaser shall pay for the following expenses
relative to this transaction: (i) all costs and expenses of recording the
Assignment; (ii) its own financing expenses, if any; (iii) its own attorneys’
fees; and (iv) all costs and expenses relating to conveyance fees or taxes, if
applicable.


11. EXPENSES OF SELLER: Seller shall pay its own attorneys’ fees incurred in
this transaction.


12. REPRESENTATIONS AND WARRANTIES OF SELLER:  Seller represents and warrants
that: (i) Seller is not warranting title to the Leaseholds either express or
implied; (ii) Seller is the owner of those interests being sold pursuant to this
Agreement; (iii) Seller has the right and authority to sell and convey the
Leasehold interest; (iv) the Leaseholds are free and clear of all encumbrances
created by, through or under Seller; (v) the undersigned has the authority to
execute, deliver and perform this Agreement on Seller’s behalf and has been
authorized to execute the Agreement on behalf of Seller; and (vi) except as set
forth on Exhibit C, to Seller’s knowledge there are no set of facts, events or
occurrences that would be reasonably likely to prevent or materially delay the
performance by Seller of any of its obligations under this Agreement or the
consummation of the transactions contemplated hereby.


13. REPRESENTATIONS AND WARRANTIES OF PURCHASER:  Purchaser represents and
warrants that: (i) Purchaser has relied or will rely upon its own examination of
the Leaseholds with regard to its title, physical condition, character, and
suitability for Purchaser’s intended uses thereof; (ii) the undersigned has the
authority to execute, deliver and perform this Agreement on Purchaser’s behalf
and has been authorized to execute the Agreement on behalf of Purchaser; (iii)
Seller shall have no obligation to pay any commission or broker’s or finder’s
fees in connection with the transaction contemplated herein, except as otherwise
noted herein; (iv) the Agreement is for real property and is not a security or
required to be registered as a security; (v) the Shares, when delivered by the
Purchaser, will be in compliance with all applicable laws, including federal and
state securities laws; and (vi) Seller will have good title to the Shares, free
and clear of any preemptive rights, rights of first refusal, rights of first
offer, drag along rights or similar rights, liens, proxies, voting agreements,
voting trusts or similar agreements.


14. PIGGYBACK REGISTRATION.  Whenever the Purchaser proposes to register any of
its capital stock or other equity securities (“Equity Securities”) under the
Securities Act of 1933, as amended, in a registered public offering and listing
or quotation of the Equity Securities on one or more national securities
exchanges (“Public Offering”), the Purchaser shall give prompt written notice to
Seller of the Purchaser’s intention to effect such a registration and shall
include the Shares in the registration unless the Seller notifies the Purchaser
within twenty (20) days after the Seller’s receipt of the Purchaser’s notice
that it wishes to be excluded from such registration (“Piggyback
Registration”).  The registration expenses incurred in connection with a
Piggyback Registration shall be paid by the Purchaser.  This Section 14 shall
survive the Closing indefinitely.


15. EXCHANGE ACT REGISTRATION; RULE 144.  The Purchaser covenants and agrees
that, until such time as Seller no longer holds the Shares:
 
 
3

--------------------------------------------------------------------------------

 
 
 
(a)
During any time that the Purchaser is subject to the reporting requirements of
the Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated there under (“Exchange Act”), Purchaser shall timely file all
required reports pursuant to the Exchange Act and, if required by law, maintain
an effective registration statement (containing such information and documents
as the SEC shall specify) with respect to the Equity Securities under the
Exchange Act;

 
 
(b)
During any time that the Purchaser is subject to the reporting requirements of
the Exchange Act, it shall upon the request of Seller, make whatever other
filings with the SEC or otherwise make generally available to the public such
financial and other information as may be reasonably necessary in order to
enable the Seller to sell the Shares pursuant to the provisions of Rule 144
under the Securities Act (or any successor rule or regulation thereto); and

 
 
(c)
At such time that the Shares are eligible for transfer pursuant to Rule 144(k)
under the Securities Act, the Purchaser shall, upon the written request of
Seller and receipt of an opinion of counsel reasonably acceptable to the
Purchaser, remove any restrictive legend from the applicable stock certificate
at no cost to Seller.

 
16. ENTIRE AGREEMENT:  The provisions hereof and the exhibits attached hereto
constitute the complete and entire agreement between the parties, and no
representation, warranty, agreement, promise or other undertaking not
specifically set forth herein or therein shall be binding upon or inure to the
benefit of either party hereto.


17. BINDING EFFECT:  The provisions hereof shall be binding upon and shall inure
to the benefit of the parties hereto and their heirs, executors, administrators,
successors and assigns.


18. TITLE HEADINGS:  The title headings hereof are being used for convenience
purposes only, and shall not be used to construe or interpret this Agreement.


19. ASSIGNMENT:  Purchaser may not assign his rights herein without the prior
written consent of Seller, which consent may be withheld in Seller’s sole and
absolute discretion.


20. NOTICES:  All notices and other communications under this Agreement must be
in writing and will be considered to be effective as of: (i) the date personally
delivered to that party at the address for that party set forth below; (ii)
three (3) days after mailing by U. S. certified mail (postage prepaid and return
receipt requested) at the address for that party set forth below; or; (iii) on
the date of delivery by Federal Express or any similar express delivery service,
fee prepaid, and addressed to the address for that party set forth below:
 
 
4

--------------------------------------------------------------------------------

 

 
If to Seller:
Wevco Production, Inc.
1933 East Dublin-Granville Road, PMB 107
Columbus, Ohio 43229
Bus: (614) 262-3118 – Fax: (614) 261-9351
Email: wevco@columbus.rr.com
Attn: W.E. Valentine, President
 
If to Purchaser:
Circle Star Energy Corp.
7065 Confederate Park Road, Ste 102
Fort Worth, TX 76102
Bus: (817) 404-9227
Email: fortworthoil@gmail.com
Attn: Jeff Johnson, CEO
 

A delivery under this Agreement will be considered to be effective when made
even though a party refuses to receive the communication.  A party may change
the party’s address for communications under this Agreement by giving the other
party notice of such change in the manner specified above.  If a party changes
the party’s address and does not notify the other party in the manner specified
above, a notice or other communication will be effective three days after it is
sent by U. S. regular mail, postage prepaid, to the party’s address set forth
above.


21. GOVERNING LAW:  This Agreement, and all disputes and questions arising
hereunder, will be interpreted and decided in accordance with the laws of the
State of Ohio, without regard to the conflicts of law provisions thereof.  The
parties hereby designate the state and federal courts located in Franklin
County, Ohio as the sole courts of proper venue and jurisdiction for any and all
actions arising under and relating to this Agreement, its interpretation, or
application, and hereby waive any and all defenses pertaining to venue and
jurisdiction in any action maintained by any such court.


22. COUNTERPARTS.  This Agreement may be executed in two or more signature
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute but one and the same instrument.  Delivery of an
executed counterpart of this Agreement by telefacsimile shall be equally as
effective as delivery of a manually executed counterpart of this Agreement.  Any
party delivering an executed counterpart of this Agreement by telefacsimile also
shall deliver a manually executed counterpart of this Agreement, but the failure
to deliver a manually executed counterpart shall not affect the validity,
enforceability, or binding effect of this Agreement.


IN WITNESS WHEREOF, the undersigned have hereunto set their hands on the date
set forth above.


Purchaser:                                                                                                      
Seller:


CIRCLE STAR ENERGY
CORP.                                                                WEVCO
PRODUCTION, INC.
a Nevada
corporation                                                                                     an
Ohio corporation




By:____________________________                                                    By:                                                      
      Jeff Johnson,
CEO                                                                                     William
E. Valentine, President




 
5

--------------------------------------------------------------------------------

 
 
CORPORATE ACKNOWLEDGEMENTS


 
STATE OF TEXAS
:
   
:
 SS:
COUNTY OF ___________________
:
 

 
The foregoing instrument was acknowledged before me this ___ day of March, 2012,
by Jeff Johnson, the Chief Executive Officer of Circle Star Energy Corp., a
Nevada corporation, on behalf of said entity.


 
                                                                         
Notary Public


 
STATE OF OHIO
:
   
:
 SS:
COUNTY OF FRANKLIN
:
 

 
The foregoing instrument was acknowledged before me this ___ of March, 2012, by
William E. Valentine, the President of Wevco Production, Inc., an Ohio
corporation, on behalf of said entity.








 
                                                                         
Notary Public









This Instrument was prepared by:
WEVCO PRODUCTION, INC.
1933 E. Dublin Granville Road
PMB 107, Columbus, OH 432221
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
LEASEHOLD PURCHASE AGREEMENT
 
Exhibit A
 
SCHEDULE OF LEASEHOLDS
 
TREGO COUNTY, KANSAS
 
Lessor
Gross
Acreage
Net
Acreage
Effective
Date
Term
in Months
Recorded
Book    Page
Legal Description
Legend:North=N, East=E, South=S, West=W, Section=Sec,
Township=T, Range=R, Quarter=4 & Half= 2
Atwood, Max & Melissa
80
80
09/13/10
36
165
127
    S2 NW4 Sec 19, T13S & R25W
Befort, John & Kimberly et al
160
160
03/07/08
60
151
375
    SE4 Sec 18 T14S & R23W
Benton, Eldon S. & Lucille
320
320
09/30/06
120
141
491
    N2 Sec 9, T13S & R24W
Berens Living Trust, 5/3/95, Robert L. & Joan
160
160
09/01/10
36
165
129
SW4 Sec 19, T13S & R25W
Berens Living Trust, 5/3/95, Robert L. & Joan
160
160
09/01/10
36
165
125
SE4 Sec 19, T13S & R25W
Berens Living Trust, 5/3/95, Robert L. & Joan
160
160
09/01/10
36
165
123
NW4 Sec 18, T13S & R25W
Berens Living Trust, 5/3/95, Robert L. & Joan
160
160
09/01/10
36
165
121
N2 S2  Sec 18, T13S & R25W
Berens Trust, Pearl Mater
160
160
09/30/06
120
141
525
SE4 Sec 35, T12S & R25W
Billinger, Alvin P. & Marie
480
480
03/30/06
120
137
504
S2 Sec 16 & NW4 Sec 16, T14S & R23W
Billinger, Alvin P. & Marie
800
800
03/30/06
120
137
506
Sec 9 & NW4 Sec 16, T13S & R25W
Billinger, Glennis & Elizabeth
240
240
05/01/06
120
138
345
SW4 NW4 Sec 5 & NW4 SW4 Sec 5, T12S & R25W & SE4 Sec 30, T12S & R24W
Billinger, Kenneth & Marilyn
200
200
06/02/06
72
139
198
N2 NE4 Sec 11, NE4 NW4 Sec 11 & W2 NW4 Sec 11, T13S & R25W
Billinger, Kenneth & Marilyn
120
120
06/02/06
72
139
196
W2 SW4 & W2 E2 SW4 Sec 2, T13S & R25W
Billinger Revocable Living Trust dated 5/29/08, Lydia M; Lydia M. Billinger,
Trustee
640
640
09/21/11
60
173
673
N2 & SW4 Sec 35, T13S&R24W & SE4 Sec 13, T13S & R23W
Bowman, Nathan & Janelle
320
320
09/30/06
120
141
509
N2 Sec 19, T12S, R25W
Brandenburg Revocable Living Trust; Frances & Melvin
480
480
09/30/06
120
141
523
NW4 & SW4 Sec 34, T12S & R25W; SE4 Sec 34, T12S & R25W (1/2 int)
Buchholz, Glenn & Lori
160
160
09/29/10
36
165
134
SW4 Sec 20, T13S & R25W
Buchholz, Glenn & Lori, et al
160
160
09/01/10
36
165
131
NW4 Sec 20, T13S & R25W

 
 
A-1

--------------------------------------------------------------------------------

 
 
Burbach, Agreement dated 1/8/82, FBO Winnifred M.
360
360
03/28/07
120
145
155
NE4 Sec 8,  NW4 Sec 12 (3/4 Interest) & SW4 Sec 17 (1/2 Interest), T13S & R25W
Burbach, Marvin I.
280
280
03/28/07
120
145
153
SW4 Sec 4,  NW4 Sec 12 (1/4 Interest )& SW4 Sec 17 (1/2 Interest), T13S & R25W
Burbach., Alice Viola Burbach Testamentary Trust B
160
160
03/28/07
120
145
157
SW4 Sec 10, T13S & R25W
Burbach, Rick & Laurita
480
480
09/30/06
120
141
513
SE4 Sec 5, T13S & R25W; SE4 Sec 27,  NW4 Sec 36, T12S & R25W
Burbach, dated 12/3/88, The Living Trust of Warren L. , Warren L.& Darlene M.
Burbach, Trustees
640
560
03/30/06
120
137
512
NE4 Sec 18, SE4 Sec 17, SE4 Sec 5 & N2 NW4 Sec 19, T13S & R25W
Burbach, dated 12/3/88, The Living Trust of Warren L. , Warren L.& Darlene M.
Burbach, Trustees
160
160
08/21/06
120
141
27
NE4 Sec 5, T13S & R 25W
Critser, Bobby Lee & Ruth M.
460
460
02/07/07
120
144
367
SW4 Sec 15, W2 Sec 22 (except 20 ac tract) T12S & R23W
Currie, Bruce & Janet
160
160
09/30/06
120
141
527
SE4 Sec 36, T12S & R25W
Deines, Larry  D. & Audrey E.
480
480
02/06/07
120
144
383
N2 Sec 19, T13S & R23W; NW4 Sec 13, T14S & R24W
Deines, Louis & Hilda
880
880
02/06/07
120
144
369
SE4 Sec 18, T13S & R22W & W2 Sec 17, NE4 Sec 22, W2 NE4 and NW4 Sec 24 ,
T13S & R23W
Deines, Robert M. & Cynthia A.
160
160
02/06/07
120
144
371
SW4 Sec 14, T13S & R23W
Deines, William E. & Donna L.
160
160
04/28/08
120
151
196
NE4 Sec 12, T14S & R24W
Diehl, Jeffrey L.
160
53 1/3
10/04/06
120
142
42
NE4 Sec 22, T14S & R24W  (1/3 interest)
Diehl, Leslie E. & Rosemary R.
160
53 1/3
10/11/06
120
142
40
NE4 Sec 22, T14S & R24W  (1/3 interest)
Diehl, Scott & Caroline Sally
160
53 1/3
09/28/06
120
142
44
NE4 Sec 22, T14S & R24W  (1/3 interest)
Milton L. Dietz & Alfred D. Dietz Family Revocable Land Trust, dated 6/16/99,
Alfred D.Dietz Trustee
160
160
04/12/06
120
141
473
NW4 Sec 18, T14S & R23W
Dreiling, Robert N. & Mary
160
160
11/30/06
 120
141
689
NW4 Sec 30, T12 & R21W
Ervin, Robert B. & Ruth Elaine
160
80
04/04/06
120
141
521
SE4 Sec 34, T12S & R25W (1/2 interest)
R & E Revocable Living Trust, 2/7/02, Rubin & Ella M. Fabrizius, Trustees
2,000
2,000
09/30/06
 
 
120
141
174
469   32
 S2 Sec 9, N2 & SE4 Sec. 11, N2 & SW4 Sec. 13,  E2 of NW4 Sec. 15, NE4
Sec 23, NE4 Sec 29, T13S & R23W; SW4 Sec 34, T13S & R24W & NE4 Sec 4,
 T14S & R24W

 
 
A-2

--------------------------------------------------------------------------------

 
 
 
Felder Trust dated 8/11/95,  Louis M & Rosann Felder Trust dated 8/11/95
580
580
09/30/06
120
141
487
SW4 Sec 12, T13S & R25W & SE4 Sec 7, & W2 Sec 18 (except tracts of land in
the NE corner of NW4 containing 55 acres),  T13S & R24W
Folkers Trust, dated 6/20/90, Edna E.
480
480
02/07/07
120
144
387
NW4 Sec 31, T13S&R23W & SW4 Sec 25 & NE4 Sec 36, T13S & R24W
Folkers, Melvin R. & Gloria J.
320
320
09/30/06
120
141
489
SW4 Sec 8 and NW4 Sec 17, T13S & R24W
Garber, Glen D. & Jennifer I.
1,280
1,280
09/30/06
120
141
511
S2 Sec 19; S2 Sec 20, N2 Sec 29, S2 Sec 28, T12S & R25W
Garber, Glen D. & Jennifer I.
320
320
10/16/06
120
142
46
N2 Sec 30, T12S & R25W
Gerstner, Allen L. & Wava L.
320
320
06/01/07
72
146
328
   E2 Sec 9, T11S, R25W
Gerstner, Allen L. & Wava L.
320
320
06/01/07
72
146
330
   W2 Sec 9, T11S, R25W
Gerstner, Allen L. & Wava L.
160
160
06/01/07
72
146
332
   SE4 Sec 15, T11S, R25W
Gerstner, Wendeline & Allen L. & Wava L Gerstner
320
320
06/01/07
72
146
334
   E2 Sec 21, T11S, R25W
Gerstner, Wendeline
1,280
1,280
06/01/07
72
146
326
    Sec 3, T11S, R25W; Sec 10, T11S, R25W
Hafliger, Robert D. & Mary Jo
480
320
02/06/07
120
144
391
NW4 Sec 4 & NW4 Sec 5, T13S & R24W
Hafliger, William R. & Virginia S.
1,760
1,120
09/30/06
120
141
467
N2 Sec 32, T12S & R23W; NW4  Sec 3, NW4 Sec 12, N2 & SW4 Sec 14,
T13S & R24W
Harvey, Bradley D. & Karen
960
960
09/30/06
120
141
533
All of Sec 15, T13S & R25W; W2 of Sec 17, T14S & R25W
Harvey, Lois Jean
1,280
1,280
09/30/06
120
142
365
NW4 Sec 17,T13S & R25W; All of Sec 28, S2 Sec 30, T13S & R25W;
SE4 Sec 17, T14S & R25W
Hinshaw, Donald E & Donna
160
160
02/07/07
120
144
468
NW4 Sec. 10, T13S & R23W
Johnson, Larry & Jacqueline
320
320
07/21/06
72
140
257
E2 Sec 19, T11S & R25W
J & M LLC
160
160
09/01/10
 36
165
136
NE4 Sec 26, T11S & R25W
J & M LLC
160
160
09/01/10
  36
165
138
SE4 Sec 26, T11S & R25W
J & M LLC
80
80
09/01/10
  36
165
140
E2 SW4 Sec 26, T11S & R25W
Kroeger, Clara Nadine
160
160
03/30/06
120
137
516
SW4 Sec 30, T11S & R25W
Luce, Jeffery & Xani
320
320
06/02/06
120
139
200
NE4 Sec 19 & SW4 Sec 21, T13S & R25W
Luce, Kendall C. & Theresa
320
320
06/02/06
120
139
204
N2 Sec 21, T13S & R25W
Lynn,  Ronald & Constance  A.
320
320
01/17/07
120
143
645
N2 Sec 35 T13S & R23Wn
Lynd, Toby D. & Penny D.
80
80
05/31/06
120
139
166
N2 NE4 Sec 25, T11S & R22W

 
 
A-3

--------------------------------------------------------------------------------

 
 
Lynd, Toby D. & Penny D.
80
80
05/31/06
120
139
168
S2 NE4 Sec 25, T11S & R22W
Lynd, Toby D. & Penny D.
80
80
05/31/06
120
139
170
N2 NW4 Sec 25, T11 S & R22W
Lynd, Toby D. & Penny D.
80
80
05/31/06
120
139
172
S2 NW4 Sec 25, T11S & R22W
Mai, Bruce E. & Joyce
480
480
02/06/07
 120
144
405
NE4 Sec 20 & W2 Sec 21 (except a tract of land in the SW4 of Sec 21),
T13W & R24W  
Mai, Bruce E. & Joyce
720
720
09/30/06
120
141
493
N2 NE4 Sec 16, E2 Sec 29, W2 Sec 22, T13S & R24W
Mai, Bruce E., Joyce Mai & Elfriede H Mai,  by Bruce E. Mai, Attorney in Fact
160
160
09/30/06
120
141
499
SW4 Sec 26, T13S & R24W
Mai, Elfriede H., by Bruce E. Mai, Attorney in Fact
1,120
1,120
09/30/06
120
141
471
E2 & SW4 Sec 15, SE4 Sec 21, NE4 Sec 28, T13S & R23W; NE4 & SW4 Sec 6,
T13S & R24W
Malinowsky, Dorothy M. & Myron D.
480
480
03/03/06
120
137
526
N2 Sec 35 & SW4 Sec 35, T11S & R25W
Malir Trust, Kenneth C.; Kenneth C. Malir, Trustee;
Karen M. & Brian  Temple (H&W);  & Christy A, & Richard Falkner (H&W)
320
320
08/31/06
120
141
247
N2 Sec 3, T14S & R25W
Malir Trust, dated 5/29/91, Kenneth C;  Kenneth C. Malir Trustee
80
80
09/06/06
120
141
250
W2 NE4 Sec 17, T14S & R 25W
Malsom, Tony B.
320
320
09/30/06
120
141
517
N2 Sec 24, T12S & R25W
Merten Revocable Trust, Robert W. & Karol Kay, Robert W. & Karol Kay, Trustee
600
440
09/30/06
120
141
503
SW4 Sec 3, NW4 Sec 10, & NE4 Sec 4 (less a  tract in S2 NE4) T13S & R24W
Miller, Allen L & Estella R.
720
720
09/30/06
120
141
497
N2 & SE4 Sec 26, T13S & R24W & NW4 Sec 10  & a tract of land in
E2 SW4 Sec 3, T14S &  R24W
Miller, Timothy G. & Ann M.
2,480
2,480
09/30/06
120
141
505
SE4 Sec 7, W2 NE4 Sec 16, W2 Sec 27, NE4 Sec 30, T11S & R25W; N2 Sec 3,
 All of Sec 4, E2 Sec 21, T12S & R25W; E2 W2 & E2 Sec 29, T12S & R23W
Miller, Wilson Herrick
320
320
09/04/09
  36
159
208
N2 Sec 24, T13S & R25W
Miller, Wilson Herrick
320
320
09/04/09
   36
159
206
E2  Sec 19, T13S & R24W
 
Morell, Harold & Janice Fief
800
800
09/30/06
120
141
507
SE4 Sec 6; S2 Sec 15 &  W2 Sec 35, T12S & R25W
Mollenkamp Family Trust A dated 5/21/93, by Anita Mosher, Trustee
400
400
09/30/06
120
141
479
N2 & SE 80 ac of S2 Sec 31, T12S & R24W
Mollenkamp Family Trust B dated 5/21/93, by Anita Mosher, Trustee
240
240
09/30/06
120
141
481
S2 Sec 31, T12S & R24W (less SE 80 acres)
Peil Trust dated 2/20/97; Bruce B Peil  & Wilma A Wilma A. Peil Trustee.
160
160
05/03/06
120
139
182
SW4 Sec 2 T14 R23
Parke, Peter G.
160
160
05/12/06
72
138
531
SE4 Sec 33, T13S & R24W

 
 
A-4

--------------------------------------------------------------------------------

 
 
Parke, Peter G.
120
120
05/12/06
 
72
138
533
N2 NW4 & N2 S2 NW4 Sec 33, T13S & R24W
Parke, Peter G.
160
160
05/12/06
72
138
525
SW4 Sec 9, T13S & R24W
Parke, Peter G.
80
80
05/12/06
72
138
523
E2 NE4 Sec 7, T14S & R23W
Purinton, Leonard W. & Irene
1,680
1,680
05/31/06
 
120
139
206
NE4 & W2 Sec 5, all of Sec 6, W2 NE4 & NW4 Sec 8, T14S & R25W &
S2 Sec 32, T13S & R25W
Purinton, Leonard Wayne & Sandra K.
160
160
04/30/06
120
138
353
NW4 Sec 32, T13S & R25W
Rein Revocable Trust, dated 3/13/91,  Jack C. Rein & Diane M. Rein, Trustees
80
80
05/07/07
 60
148
142
N2 NE4 Sec 10, T13S & R23W
Rein Revocable Trust, dated 3/13/91,  Jack C. Rein & Diane M. Rein, Trustees
160
160
05/07/07
 60
148
140
SW4 Sec. 3, T13S &R23W
Rhoades, dated 5/15/97, Irrevocable Inter Vivos Trust of Frank Monte & Revocable
Inter Vivos Trust of Lois Rhoades, 5/15/97
160
160
04/30/06
72
138
311
SE4 Sec 34, T11S & R23W
Rhoades, dated 5/15/97, Irrevocable Inter Vivos Trust of Frank Monte & Revocable
Inter Vivos Trust of Lois Rhoades, 5/15/97
160
160
04/30/06
72
138
309
NE4 Sec 34, T11S & R23W
Rhoades, dated 5/15/97, Irrevocable Inter Vivos Trust of Frank Monte & Revocable
Inter Vivos Trust of Lois Rhoades, 5/15/97
133
133
04/30/06
72
138
315
SW4 Sec 34 (less 27 acres) T11S & R23W
Rhoades, dated 5/15/97, Irrevocable Inter Vivos Trust of Frank Monte & Revocable
Inter Vivos Trust of Lois Rhoades, 5/15/97
160
160
04/30/06
72
138
313
NW4 Sec 34, T11S & R23W
Rhoades, dated 5/15/97, Irrevocable Inter Vivos Trust of Frank Monte & Revocable
Inter Vivos Trust of Lois Rhoades, 5/15/97
160
160
04/30/06
72
138
305
SW4 Sec 27, T11S & R23W
R Rhoades, dated 5/15/97, Irrevocable Inter Vivos Trust of Frank Monte &
Revocable Inter Vivos Trust of Lois Rhoades, 5/15/97
160
160
04/30/06
72
138
303
 
SE4 Sec 27, T11S & R23W
 
 
Rhoade Rhoades, dated 5/15/97, Irrevocable Inter Vivos Trust of Frank Monte &
Revocable Inter Vivos Trust of Lois Rhoades, 5/15/97
160
160
04/30/06
72
138
317
SE4 Sec 35, T11S & R23W
               
Rhoades, dated 5/15/97, Irrevocable Inter Vivos Trust of Frank Monte & Revocable
Inter Vivos Trust of Lois Rhoades, 5/15/97
160
160
04/30/06
72
138
319
NW4 Sec 35, T11S & R23W
Rhoades, dated 5/15/97, Irrevocable Inter Vivos Trust of Frank Monte & Revocable
Inter Vivos Trust of Lois Rhoades, 5/15/97
160
160
04/30/06
72
138
321
SW4 Sec 35, T11S & R23W
Richeson, John & Madonna
60
60
09/30/06
120
141
495
A tract of land in NW4 Sec 18, T13S & R24W (35 ac); & a tract of land in
NW4 Sec 18, T13S & R24W (25 ac)
Riggs, Leonard E. & Connie B.
240
240
06/02/06
120
139
202
NE4 Sec 20 & W2 SE4 Sec 20, T13W & R25W

 
 
A-5

--------------------------------------------------------------------------------

 
 
Rosproy, Louis
3513
953
05/12/06
120
138
573
 E2 & SW4 Sec 31 & N2 Sec 32 (less 7.4 acres) T13S - R23W;
NW4 Sec 4 T14S - R24W
RW Farms, Inc.
160
160
10/19/06
120
142
177
SE4 Sec 21, T13S & R24W
Satran Family Trust an Irrevocable Trust dated 9/22/92, Joseph D: by Grace N.
Satran, Trustee
160
160
07/25/06
120
140
323
NE4 Sec 36, T12S & R23W
Satran Family Trust an Irrevocable Trust dated 9/22/92, Joseph D: by Grace N.
Satran, Trustee
80
80
07/25/06
120
140
325
SE4 Sec 36, T12S & R23W, except a tract of land
Satran, James G. & Debra G.
80
80
07/27/06
120
140
327
A tract of land in the SE4  Sec 36, T12S & R23W
Schamberger Trust dated 3/5/93, Paul
160
160
10/19/09
36
159
721
NW4 Sec 21, T12S & R25W
Schamberger Trust dated 3/5/93, Paul
160
160
10/19/09
36
159
723
SW4 Sec 21, T12S & R25W
Schamberger Trust dated 3/5/93, Paul
160
160
10/19/09
36
159
725
NE4 Sec 28, T12S & R25W
Schamberger Trust dated 3/5/93, Paul
160
160
10/19/09
36
159
727
NW4 Sec 28, T12S & R25W
Schmitt, Bradley D. & Margaret M.
1,080
1,000
05/01/06
120
138
333
SW4 Sec 35 (1/2 interest) T12S & R23W;  S2 NE4, NW4, E2 E2 SW4 & SE4 Sec 2,
NE4 Sec 3 and NE4 Sec 4, T13S & R25W;  & NE4 Sec 35, T12S & R25W
Schmitt, Randall F. & Mary
800
735
05/01/06
120
138
335
 SW4 Sec 35 (1/2 interest), T12S & R23W; N2 NE4 Sec 2, NW4 Sec 4, NE4 Sec 10,
 S2 NE4 & 15 acres in SE4 NW4 Sec 11, NW4 Sec 14,  T13S & R25W
Schneider Family Revocable Living Trust
80
80
01/18/12
36
175
587
E2 NE4  Sec 18, T13S & R23W
Schneider Family Revocable Living Trust
160
160
01/18/12
36
175
589
SW4 Sec 24, T13S & R24W
Schneider Family Revocable Living Trust
160
160
01/18/12
36
175
591
SE4 Sec 30, T13S & R24W
Schneider Family Revocable Living Trust
240
240
01/18/12
36
175
593
NE4 & E2 NW4 Sec 31, T13S & R24W
Schneider Family Revocable Living Trust
80
80
01/18/12
36
175
595
N2 NW4 Sec 32, T13S & R24W
Schneider, Laura
480
480
05/01/06
72
138
323
N2 & SW4 Sec 36, T13S & R23W
Schneider, Remis & Marilyn
1840
1840
05/01/06
120
138
325
N2 & SW4 Sec 19, T14S & R22W (less small tract), SE4 Sec 2,  N2 of NE4
Sec 11, all of  Sec 10, S2 Sec 14 (less small tract) NW4 Sec 15, T14S & R23W
Schneider Revocable Trust dated 11/18/99, Bernhardt; by Michael L. Schneider,
Trustee
160
160
9/21/06
120
141
392
NE4 Sec 30, T13S & R24W
Schneider Revocable Trust dated 11/18/99, Bernhardt; by Michael L Schneider,
Trustee
160
160
9/21/06
120
141
394
NW4 Sec 30, T13S & R24W
Schneider Revocable Trust dated 11/18/99 Bernhardt; by Michael L. Schneider,
Trustee
160
160
9/21/06
120
141
396
SW4 Sec 30, T13S & R24W

 
 
A-6

--------------------------------------------------------------------------------

 
 
Schneider Revocable Trust dated 11/18/99, Bernhardt; by Michael L. Schneider,
Trustee
160
160
09/21/06
120
141
404
SE4 Sec 36, R13S & R25W
Schneider Revocable Trust dated 11/18/99, Bernhardt; by Michael L. Schneider,
Trustee
160
160
09/21/06
120
141
406
NW4 Sec 36, T13S & R24W
Schneider Revocable Trust dated 11/18/99, Bernhardt; by Michael L. Schneider,
Trustee
160
160
09/21/06
120
141
408
SW4 Sec 36, T13S & R25W
Schneider Revocable Trust dated 11/18/99, Bernhardt; by Michael L. Schneider,
Trustee
480
480
09/30/06
 
 
120
141
529
W2 Sec 23 T13S & R25W & NE4 Sec 17, T13S & R24W
Schneider Revocable Trust dated 11/18/99, Viola E;
by Michael L Schneider, Trustee
160
160
09/21/06
120
141
398
SE4 Sec 31, T13S & R24W
Schneider Revocable Trust dated 11/18/99, Viola E;
by Michael L Schneider, Trustee
80
80
09/21/06
120
141
400
W2 NW4 Sec 31, T13S & R24W
Schneider Revocable Trust dated 11/18/99, Viola E;
by Michael L Schneider, Trustee
160
160
09/21/06
120
141
402
SW4 Sec 31, T13S & R24W
Schoenberger, Gerard & Amy & John E. Schreider
160
160
09/23/11
48
173
676
SE4 Sec 34, T13S & R 24W
Schoenberger, Gerard & Amy
160
160
09/23/11
48
173
678
    SW4 Sec 25, T13S & R25W
Schoenberger, Gerard & Amy
160
160
09/23/11
48
173
679
    NW4 Sec 36, T13S & R25W
Schoenberger Revocable Trust dated 9/28/92,  Lydia Lydia Schoenberger, Trustee
160
160
07/27/06
120
140
359
NE4 Sec 25, T13S & R25W
Schoenberger Revocable Trust dated 9/28/92,  Lydia Lydia Schoenberger, Trustee
160
160
07/27/06
120
140
361
NW4 Sec 25, T13S & R25W
Schoenberger, Victor J. & Colleen
160
160
09/26/11
48
173
677
    SW4 Sec 24, T13S & R25W
Schreider, John E.
160
160
09/28/11
60
173
675
NW4 Sec 21, T14S & R23W
Sellers Family Trust dated 4/25/95, by
Gladys M. Sellers, Trustee
320
320
03/30/06
120
137
502
 N2 Sec 2, T13S & R23W
Scott, Antia June  & Elmond L.
240
240
04/25/08
60
151
119
N2 SE4 Sec3, T13S & R23W & SW4 Sec 27 T12S & R25W
Sherwood, Sara J. & John F.
160
160
04/08/05
120
142
32
SW4 Sec 11, T13S & R23W
Spalsbury Revocable Living Trust dated 2/22/95; Carol J. & Arthur L. Spalsbury,
Trustees
640
320
09/30/06
72
141
475
NW4 Sec 30, T12S & R24W; SE4 Sec 12, T12S & R25W
Spalsbury Revocable Living Trust dated 2/22/95; Carol J. & Arthur L. Spalsbury,
Trustees, etal
160
160
09/30/06
72
141
535
SE4 Sec 25, T12S, R25W
Sutcliffe, Stewart & Powers, Inc.
480
480
10/19/06
120
142
187
E2 Sec 12, T13S & R25W;  NE4 Sec14, T13 & R25W
Tidball, Vernice A.
960
640
05/01/06
120
138
343
Sec 11, T11S & R25W
Waggoner, Galen R.
160
160
09/30/06
120
141
477
SW4 Sec 30, T12S & R24W

 
 
A-7

--------------------------------------------------------------------------------

 
 
Walt, LaVerne & Linda
720
720
9/29/11
60
174
26
S2 NW4 & SE4 Sec 23,except a tract in the NE corner of SE4 Sec 23, T12S & R25W &
SW4 & N2 Sec 27, except a tract in the NW of N2 Sec 27, T13S & R25W
Walt, Robert J. & Carol
1,240
1,240
05/01/06
120
138
347
NE4 Sec 13, NW4 Sec 15, SE4 Sec 22, NE4 NW4 & S2 NW4 Sec 22, T12S &
 R25W; SW4, Sec 16, T13S &R25W;  SE4 Sec 24, T13S & R25W; & W2 Sec 31,
 T13S & R25W
Walt Trust dated 4/27/92, Rosemary & Ted Walt, Jr. Trust dated 4/27/92; Theodore
aka Ted Walt Jr. & Rosemary, Co-Trustees
160
160
05/12/06
72
138
545
NE4 Sec 32, T12S & R25W
Walt Trust dated 4/27/92, Rosemary  & Ted Walt, Jr. Trust dated 4/27/92;
Theodore aka Ted Walt Jr. & Rosemary, Co-Trustees
160
160
05/12/06
72
138
551
NE4 Sec 29, T13S & R25W
Walt Trust dated 4/27/92, Rosemary  & Ted Walt, Jr. Trust dated 4/27/92;
Theodore aka Ted Walt Jr. & Rosemary, Co-Trustees
160
160
05/12/06
72
138
553
SE4 Sec 29, T13S & R25W
Walt Trust dated 4/27/92, Rosemary  & Ted Walt, Jr. Trust dated 4/27/92,
Theodore aka Ted Walt Jr. & Rosemary, Co-Trustees
160
160
05/12/06
72
138
555
NW4 Sec 29, T13S & R25W
Walt Trust dated 4/27/92, Rosemary  & Ted Walt, Jr. Trust dated 4/27/92,
Theodore aka Ted Walt Jr. & Rosemary, Co-Trustees
160
160
05/12/06
72
138
557
SW4 Sec 29, T13S & R25W
Walt Trust dated 4/27/92, Rosemary  & Ted Walt, Jr. Trust dated 4/27/92,
Theodore aka Ted Walt Jr. & Rosemary, Co-Trustees
160
160
05/12/06
72
138
559
NE4 Sec 31, T13S & R25W
Walt Trust dated 4/27/92, Rosemary  & Ted Walt, Jr. Trust dated 4/27/92,
Theodore aka Ted Walt Jr. & Rosemary, Co-Trustees
160
160
05/12/06
72
138
561
SE4 Sec 31, T13S & R25W
Walt Trust dated 4/27/92, Rosemary  & Ted Walt, Jr. Trust dated 4/27/92,
Theodore aka Ted Walt Jr. & Rosemary, Co-Trustees
160
160
05/12/06
72
138
563
NE4 Sec 20, T14S & R25W
Walt, Terry & Laura
160
160
05/12/06
120
138
529
    SW4 Sec 17,T13S-R24W
Walt, Terry & Laura
160
160
05/12/06
120
138
527
SE4 Sec 17, T13S & R24W
Walt, Terry & Laura
160
160
05/12/06
120
138
537
NE4 Sec 29, T11S & R25W
Walt, Terry & Laura
160
160
05/12/06
120
138
539
SE4 Sec 29, T11S & R25W
Walt, Terry & Laura
160
160
05/12/06
120
138
543
SW4 Sec 29, T11S & R25W
Walt, Terry & Laura
160
160
05/12/06
120
138
541
NW4 Sec 29, T11S & R25W
Walt, Terry & Laura
160
160
05/12/06
120
138
547
NW4 Sec 5, T13S & R25W
Walt, Terry & Laura
80
80
05/12/06
120
138
549
E2 SW4 Sec 5, T13S & R25W
Walt, Terry & Laura
160
160
05/12/06
120
138
535
SW4 Sec 20, T11S & R25W
Wanker, Patrick G. & Charlotte R.
640
640
09/30/06
72
141
483
S2 Sec 4, NW4 Sec 19, T13S & R 24W; SW4 Sec 36, T12S & R25W
Wedermyer, Douglas D. & Sandra K.
160
160
09/30/06
 
 
120
141
485
NE4 Sec 7, T13S & R24W

 
 
A-8

--------------------------------------------------------------------------------

 
 
Wedermyer Revocable Trust dated 11/6/98, Kathryn N;  Kathryn N. Wedermyer,
Trustee
160
160
08/08/06
120
140
640
SE4 Sec 6, T13S & R 24W
Wedermyer Revocable Trust dated 11/6/98, Kathryn N;  Kathryn N. Wedermyer,
Trustee
160
160
08/08/06
 
120
140
642
NW4 Sec  7, T13S & R24W
Wilds, Neff E. & Wanda Lee
1,280
1,120
02/07/07
120
144
411
    N2 SW4 Sec 10, T13S & R24W, W2 SE4 Sec 27,  T13S & R25W; W2 NE4 &
    S2 SW4,all of NW4 Sec 34, T13S & R25W; SE4 SE4 Sec 4, T14S & R25W;
    E2 NE4 Sec 4, T14S & R25W;  NW4 Sec 10, T14S & R25W; E2 E2 SW4 Sec 26,
    T13S & R25W; S2 Sec 35, T13S & R25W
Yanke, Albert R. & Karlynn K.  (Fabrizius)
160
160
05/20/09
36
157
189
NW4 Sec 2, T14S & R24W
Yanke,  Albert R. & Karlynn
320
320
11/12/09
36
160
173
E2 Sec 27, T13S & R24W
Yanke,  Albert R. & Karlynn K.
320
320
01/17/07
72
143
647
W2 Sec 25, T13S & R23W
Ziegler, Annie
960
960
02/07/07
72
144
409
S2 & NE4 Sec 26, T12S& R25W; N2 & SE4 Sec 33, T12S, R25W
Ziegler, Betty Jean
160
160
09/30/06
120
141
519
NE4 Sec 34, T12S & R 25W
Ziegler, Douglas E.
480
480
09/30/06
120
141
515
N2 Sec 20, SW4 Sec 22, T12S & R25W
Zimmerman Living Trust dated 11/21/01, Martina F; Martina F. & Donald D.
Zimmerman, Trustees
160
160
09/30/06
120
141
501
NE4 Sec 34, T13S & R24W
 
TREGO TOTAL NET ACREAGE
 
 
58,761
         





 
A-9

--------------------------------------------------------------------------------

 
 



 
GOVE COUNTY, KANSAS
 
Lessor
Gross
 Net
Effective
Term
Recorded
Legal Description: Legend:North=N, East=E, South=S, West=W, Section=Sec
 
Acreage
Acreage
Date
(Months)
Book
Page
Township=T, Range=R, Quarter=4 & Half 2
Johnson, Larry L. & Jacqueline
320
320
07/21/06
72
152
679
N2 Sec 14, T11S, R26W
Johnson, Larry L. & Jacqueline
320
320
07/21/06
72
152
681
E2 Sec 11, T11S, R26W
Johnson, L&J & Meranda, B.
320
320
07/21/06
72
152
677
W2 Sec 13, T11S, R26W
Johnson, Larry L. & Jacqueline
320
320
07/21/06
72
152
683
N2 Sec 24, T11S, R26W
Harvey, Bradley D. & Karen
320
320
05/07/06
120
155
515
SW4 Sec 12, T14S, T26W; NW4 Sec 13, T14S, T26W
Maxwell, Howard L. & Helen M.
640
640
05/30/07
60
156
53
Sec 12, T11S, R26W
Maxwell, Howard L. & Helen M.
640
640
05/30/07
60
156
51
S2 Sec 22, T11S, R26W; N2 Sec 27, T11S, R26W
Maxwell, Howard L. & Helen M.
160
160
05/30/07
60
156
49
SW4 Sec 19, T11S, R26W
Maxwell, Howard L. & Helen M.
160
160
05/30/07
60
156
47
NE4 Sec 8, T11S, R26W
Schwarzenberger, Thomas E, etal
640
640
06/17/07
60
156
282
NW4 Sec 1, T13S, R26W; N2 & SW4 Sec 2, T13S, R26W
Ziegler, Annie
480
480
11/05/07
72
155
517
W2 Sec 9, T12S, R29W;NE4 Sec 17, T12S, R29W
Zimmerman Trust, Martina F.
374
374
09/30/06
120
153
494
SW4 & N2 NW4 (Except 26 acres NW4) Sec 23, & SE4 Sec 22, T12S & R26W
               
TOTAL GOVE ACREAGE
4,694
4,694
         



 
A-10

--------------------------------------------------------------------------------

 
 


LYND FAMILY TRUST
TREGO COUNTY, KANSAS
 
Lessor
Gross
 Net
Effective
Term
Recorded
Legal Description
 
Acreage
 Acreage
Date
 in Months
Book
Page
Legend:North=N, East=E, South=S, West=W, Section=Sec,
Township=T, Range=R, Quarter=4 & Half 2
Lynd Family Trust dated 10/30/96, Delmer W. & Dorothy M., Trustees
80
80
05/31/06
120
139
142
W2 SW4 Sec 5, T11S & R21W
Lynd Family Trust dated 10/30/96, Delmer W. & Dorothy M., Trustees
80
80
05/31/06
120
139
144
S2 SE4 Sec 18, T11S & R21W
Lynd Family Trust dated 10/30/96, Delmer W. & Dorothy M., Trustees
80
80
05/31/06
120
139
146
N2 SW4 Sec 18, T11S & R21W
Lynd Family Trust dated 10/30/96, Delmer W. & Dorothy M., Trustees
80
80
05/31/06
120
139
148
S2 SW4 Sec 18, T11S & R21W
Lynd Family Trust dated 10/30/96, Delmer W. & Dorothy M., Trustees
80
80
05/31/06
120
139
150
N2 SE4 Sec 13, T11S & R22W
Lynd Family Trust dated 10/30/96, Delmer W. & Dorothy M., Trustees
80
80
05/31/06
120
139
152
S2 SE4 Sec 13, T11S & R22W
Lynd Family Trust dated 10/30/96, Delmer W. & Dorothy M., Trustees
80
80
05/31/06
120
139
154
N2 SW4 Sec 13, T11S & R22W
Lynd Family Trust dated 10/30/96, Delmer W. & Dorothy M., Trustees
80
80
05/31/06
120
139
156
S2 SW4 Sec 13, T11S & R22W
Lynd Family Trust dated 10/30/96, Delmer W. & Dorothy M., Trustees
80
80
05/31/06
120
139
158
N2 SE4 Sec 14, T11S & R22W
Lynd Family Trust dated 10/30/96, Delmer W. & Dorothy M., Trustees
80
80
05/31/06
120
139
160
S2 SE4 Sec 14, T11S & R22W
Lynd Family Trust dated 10/30/96, Delmer W. & Dorothy M., Trustees
80
80
05/31/06
120
139
174
N2 SE4 Sec 26, T11S & R22W
Lynd Family Trust dated 10/30/96, Delmer W. & Dorothy M., Trustees
80
80
05/31/06
120
139
176
S2 SE4 Sec 26, T11S & R22W
Lynd Family Trust dated 10/30/96, Delmer W. & Dorothy M., Trustees
80
80
05/31/06
120
139
178
N2 NW4 Sec 36, T11S & R22W
Lynd Family Trust dated 10/30/96, Delmer W. & Dorothy M., Trustees
80
80
05/31/06
120
139
180
S2 NW4 Sec 36, T11S & R22W

 
 
Total Net
Acreage                                                                                     1,120


 
A-11

--------------------------------------------------------------------------------

 

 
LEASEHOLD PURCHASE AGREEMENT


Exhibit B


ASSIGNMENT OF OIL AND GAS LEASES


 KNOW ALL MEN BY THESE PRESENTS:
 
 
That the undersigned, WEVCO PRODUCTION, INC., whose mailing address is 1933 E.
Dublin Granville Road, PMB 107, Columbus, OH 43229 (the “Assignor”) for and in
consideration of good and valuable considerations, the receipt whereof is hereby
acknowledged, does hereby sell, transfer, convey and assign, without warranty of
title, either expressed or implied, unto CIRCLE STAR ENERGY CORP., a Nevada
corporation, whose mailing address is 7065 Confederate Park Road, Ste 102, Fort
Worth, TX 76102 (the “Assignee”), all of Assignor’s rights, title and working
interest in and to those certain oil and gas leases containing _____ acres, more
or less, situated in Sections  of Township _____ Range _____ West and ________
County, Kansas, described more fully in Exhibit A, attached hereto and made a
part hereof (the “Leaseholds”), subject to prior reservations totaling 4.5% of
8/8 overriding royalty interest recorded in the Office of the Register of Deeds,
Trego County, Kansas in Book 175 at Pages 558 and 566 and in Book ___ at Pages
____ and recorded in the Office of the Register of Deeds, Gove County, Kansas in
Book 176 at Pages 342 and 344 and in Book ___ at Pages ____.  The Leaseholds
represent a one hundred percent (100%) working interest and no less than an
eighty three percent (83%) net revenue interest.


Assignee hereby agrees to be bound by and fulfill all of the terms, conditions,
limitations and covenants incorporated in the Leases and assumes and agrees to
pay, perform or carry, as the case may be, its proportionate part of any
existing royalties, overriding royalties, rentals, payments out of or with
respect to production, and all other leasehold burdens and encumbrances of
record as of the date hereof to the extent of Assignee’s proportionate working
interest.
 
This Assignment is made with full substitution and subrogation of Assignee in
and to all representations and warranties of every kind and character heretofore
given or made to Assignor and Assignor’s predecessors in title by others with
respect to the Lease herein assigned.
 
Assignee hereby agrees to indemnify and hold Assignor safe and harmless from and
against any or all loss, cost, including reasonable attorney fees, liabilities,
damages, actions, claims or obligations resulting from Assignee’s actions,
operations or the exercise of any rights assumed in connection therewith,
including all governmental rules and regulations, in connection with the lands
covered under the Lease, extensions thereof, or renewals, thereto, or any
covenants incorporated therein


Assignor covenants that Assignor is the lawful owner of the interests in the
Leases, that Assignor has the right and authority to sell and convey the same,
and that the Leases are free and clear all encumbrances created by, through or
under Assignor.
 
The rights of either party hereto may be assigned in whole or in part. This
Assignment and its terms, conditions and stipulations shall be binding on
Assignee and Assignor and shall extend to and be binding upon their respective
successors and/or assigns.


 
B-1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have set their hands this ___ day of March,
2012.
 
Assignee:
Assignor:
CIRCLE STAR ENERGY CORP.
WEVCO PRODUCTION, INC.
a Nevada corporation
an Ohio corporation
    By:_____________________________ By:_____________________________  Jeff
Johnson, CEO     William E. Valentine, President

                                                                                                       


CORPORATE ACKNOWLEDGEMENTS

 
STATE OF TEXAS
:
   
:
 SS:
COUNTY OF ___________________
:
 

 
The foregoing instrument was acknowledged before me this ___ day of March, 2012,
by Jeff Johnson, the Chief Executive Officer of Circle Star Energy Corp., a
Nevada corporation, on behalf of said entity.


 
                                                                         
Notary Public


 
 
STATE OF OHIO
:
   
:
 SS:
COUNTY OF FRANKLIN
:
 

 
The foregoing instrument was acknowledged before me this ___ of March, 2012, by
William E. Valentine, the President of Wevco Production, Inc., an Ohio
corporation, on behalf of said entity.




 
                                                                         
Notary Public







This Instrument was prepared by:
WEVCO PRODUCTION, INC.
1933 E. Dublin Granville Road
PMB 107, Columbus, OH 43229
 
 
B-2

--------------------------------------------------------------------------------

 
 
LEASEHOLD PURCHASE AGREEMENT


Exhibit C


DISCLOSURE


Delmer W. Lynd, et al. v. Wevco Production, Inc., District Court of Trego
County, Kansas, Case No. 11 CV 18.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
C-1

--------------------------------------------------------------------------------

 